We have again carefully reconsidered all the contentions made by petitioner for error in the opinion of the Court of Appeals, and still think that it correctly disposed of all questions there treated, and the discussion respecting them, except we think that charge 41 is covered by charge 40, reference to which is made by petitioner, and was refused without error for that reason rather than on the ground that it is argumentative.
Application for rehearing overruled.
ANDERSON, C. J., GARDNER and BOULDIN, JJ., concur.